Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed June 7, 2022. 
	
Election/Restrictions
	Applicant has elected the following species: 
i) the alternative additional method step is administering to the subject a ligand that binds to the DRD operably linked to mbIL-15, as recited in Claim 3; 
ii) the alternative transmembrane domain, as generically recited in Claim 1, is B7-1, as disclosed in the specification ([0048, 52], Table 2); 
iii) the alternative mbIL15 structure is mbIL15 operably linked to a drug responsive domain (DRD), as recited in Claim 2; 
	iv) the alternative drug-responsive domain (DRD), generically recited in Claim 2 is CA2, as disclosed in the specification [0055]; and
	v) the alternative DRD ligand that binds to the above-elected DRD domain, as generically recited in Claim 3 is acetazolamide, as recited in Claim 5 and disclosed in the specification (Table 1).
	
Amendments
           Applicant's response and amendments, filed June 7, 2022, to the prior Office Action is acknowledged. Applicant has withdrawn Claims 6-17, and amended Claims 1 and 5.
	Claims 1-18 are pending.
Claims 6-17 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5 and 18 are under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional applications:
63/244,166 filed on September 14, 2021; 
63/226,114 filed on July 27, 2021; 
63/153,367 filed on February 24, 2021; and 
63/139,305 filed on January 19, 2021 
under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on June 7, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below prior art cited by Applicant in Suri et al (WO 2018/161038), not cited in an IDS, to wit: 
Pan et al (Cancer Immunotherapy Using a Membrane-bound Interleukin-12 With B7-1 Transmembrane and Cytoplasmic Domains, Molecular Therapy 20(5): 927-937, 2012). 

Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the previously cited publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of the previously cited publication(s), as such is routine practice in the art, and that Applicant has provided their representative with a copy of said previously cited publication(s) to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Objections
1. 	The prior objection to Claim 5 is withdrawn in light of Applicant’s amendment to the claim to recite “ligand”, thereby using the same term recited in Claim 3, which the Examiner finds persuasive. 

	Claim Rejections - 35 USC § 102
2. 	The prior rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1) as being anticipated by Campana et al (WO 15/174928; of record in application 17/017,670), as evidenced by Bruno et al (J. Natl Cancer Inst. 106(8): 13 pages, August 13, 2014; dju200, doi: 10.1093/jnci/dju200) is withdrawn in light of Applicant’s amendment to the claim to recite the mbIL-15 comprises a B7-1 transmembrane domain, a limitation Campana et al do not disclose. 

3. 	The prior rejection of Claim(s) 1-5 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Suri et al (WO 18/161026; Applicant’s own work not cited in an IDS; of record in application 17/017,670) is withdrawn in light of Applicant’s amendment to the claim to recite the mbIL-15 comprises a B7-1 transmembrane domain, a limitation Suri et al do not disclose. 

4. 	The prior rejection of Claim(s) 1-5 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Suri et al (WO 18/161038; Applicant’s own work not cited in an IDS; of record in application 17/017,670) is withdrawn in light of Applicant’s amendment to the claim to recite the mbIL-15 comprises a B7-1 transmembrane domain, a limitation Suri et al do not disclose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-5 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Suri et al (WO 18/161038; Applicant’s own work not cited in an IDS; of record in application 17/017,670) in view of Pan et al (Cancer Immunotherapy Using a Membrane-bound Interleukin-12 With B7-1 Transmembrane and Cytoplasmic Domains, Molecular Therapy 20(5): 927-937, 2012) and Kamiya et al (WO 2018/182511).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Suri et al is considered relevant prior art for having disclosed a method of treating a recipient subject having a cancer, the method comprising the step(s) of: 
administering to the recipient subject immune cells for adoptive cell transfer, e.g. used for cancer immunotherapy [0009, 257], said immune cells being natural killer cells or tumor infiltrating lymphocytes [0025], said immune cells being genetically modified to express membrane-bound IL15 [0075], and wherein said immune cells may be expanded ex vivo [00241, 266].
Suri et al disclosed membrane-bound IL12 comprising a B7-1 transmembrane domain ([00146], citing Pan et al) or CD8alpha (Table 4B). 
Pan et al is considered relevant prior art for having taught a method of cancer immunotherapy, the method comprising the use of cells expressing membrane-bound IL12, wherein the mbIL12 comprises a B7-1 transmembrane domain. 
Kamiya et al is considered relevant prior art for having disclosed a method of treating cancer in a subject, the method comprising cells modified to express membrane-bound IL15 or membrane-bound IL12 [0026, 35], wherein the mbIL12 or mbIL15 comprises CD8alpha transmembrane domain [0047, 49].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and enzymology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first transmembrane domain, e.g. CD8alpha, as disclosed by Suri et al, with a second transmembrane domain, i.e. B7-1, as taught by Pan et al, in a recombinant mbIL-15 protein with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first transmembrane domain, e.g. CD8alpha, with a second transmembrane domain, i.e. B7-1, in a recombinant mbIL-15 protein because Suri et al disclosed the transmembrane domain is substitutable with known transmembrane domains (Table 4B), including B7-1 ([00146], citing Pan et al), whereby both mbIL12 and mbIL15 may have the same type of heterologous transmembrane domain (Kamiya et al, [0026, 47, 49], and whereby the B7-1 transmembrane domain had been successfully reduced to practice in the context of mbIL12 (Pan et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Suri et al disclosed a finite number of identified predictable potential transmembrane domains capable of use in membrane-bound cytokines, whereby the transmembrane domain is substitutable with known transmembrane domains (Table 4B), including B7-1 ([00146], citing Pan et al), whereby both mbIL12 and mbIL15 may have the same type of heterologous transmembrane domain (Kamiya et al, [0026, 47, 49], and whereby the B7-1 transmembrane domain had been successfully reduced to practice in the context of mbIL12 (Pan et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Suri et al disclosed wherein the mbIL15 is operably linked to a drug responsive domain (DRD) [00147].
With respect to Claim 4, Suri et al disclosed wherein the DRD is a carbonic anhydrase DRD, e.g. CA2 ([0013]; Table 1).
With respect to Claim 5, Suri et al disclosed wherein the agent that binds to the carbonic anhydrase DRD is acetazolamide (Table 1).
With respect to Claim 18, Suri et al disclosed wherein the cancer is a melanoma (e.g. [00302]).
With respect to Claim 3, Suri et al disclosed the method further comprising the step(s) of: 
administering to the subject a ligand that binds to the DRD operably linked to mbIL15 (e.g. Example 29).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	The prior rejection of Claims 1-5 and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,058,725 in view of Suri et al (WO 18/161026; Applicant’s own work not cited in an IDS; of record in application 17/017,670) is withdrawn in light of Applicant’s amendment to the independent claim to recite wherein the mbIL15 comprises a B7.1 transmembrane domain, a limitation that ‘725 does not claim. 

7. 	Claims 1-5 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,058,725 in view of Suri et al (WO 18/161026; Applicant’s own work not cited in an IDS; of record in application 17/017,670), Pan et al (Cancer Immunotherapy Using a Membrane-bound Interleukin-12 With B7-1 Transmembrane and Cytoplasmic Domains, Molecular Therapy 20(5): 927-937, 2012), and Kamiya et al (WO 2018/182511).
	‘725 claims a NK or tumor infiltrating lymphocyte (claim 13) engineered to express a membrane-bound IL15 polypeptide, said mbIL15 polypeptide being operably linked to a drug-responsive domain, more specifically CA2 (claim 1), and a method of modulating the expression of said mbIL15 in the cell via administration of a CA2 ligand, to wit, acetazolamide, to the cell (claim 20). 
	While ‘725 does not claim a method of treating cancer using said genetically engineered cells, ‘725 discloses that said cells are used in methods of treating cancer (e.g. col. 9, lines 30-40; col. 36, lines 33-43). Furthermore, Applicant’s own prior art, Suri et al, said genetically engineered cells are used in a method of treating a recipient subject having a cancer ([0026, 33, 42, 259, 268, 304, 453]; Table 1), as discussed supra.

	‘725 does not claim wherein the mbIL15 comprises a B7.1 transmembrane domain. 
Suri et al disclosed membrane-bound IL12 comprising a B7-1 transmembrane domain ([00146], citing Pan et al) or CD8alpha (Table 4B). 
Pan et al is considered relevant prior art for having taught a method of cancer immunotherapy, the method comprising the use of cells expressing membrane-bound IL12, wherein the mbIL12 comprises a B7-1 transmembrane domain. 
Kamiya et al is considered relevant prior art for having disclosed a method of treating cancer in a subject, the method comprising cells modified to express membrane-bound IL15 or membrane-bound IL12 [0026, 35], wherein the mbIL12 or mbIL15 comprises CD8alpha transmembrane domain [0047, 49].
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first transmembrane domain, e.g. CD8alpha, as disclosed by Suri et al, with a second transmembrane domain, i.e. B7-1, as taught by Pan et al, in a recombinant mbIL-15 protein with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first transmembrane domain, e.g. CD8alpha, with a second transmembrane domain, i.e. B7-1, in a recombinant mbIL-15 protein because Suri et al disclosed the transmembrane domain is substitutable with known transmembrane domains (Table 4B), including B7-1 ([00146], citing Pan et al), whereby both mbIL12 and mbIL15 may have the same type of heterologous transmembrane domain (Kamiya et al, [0026, 47, 49], and whereby the B7-1 transmembrane domain had been successfully reduced to practice in the context of mbIL12 (Pan et al).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Suri et al disclosed a finite number of identified predictable potential transmembrane domains capable of use in membrane-bound cytokines, whereby the transmembrane domain is substitutable with known transmembrane domains (Table 4B), including B7-1 ([00146], citing Pan et al), whereby both mbIL12 and mbIL15 may have the same type of heterologous transmembrane domain (Kamiya et al, [0026, 47, 49], and whereby the B7-1 transmembrane domain had been successfully reduced to practice in the context of mbIL12 (Pan et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
Thus, the instant claims are an obvious variant of the ‘725 claims.

Conclusion
8. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633